 

Exhibit 10.1

 



AMENDMENT NO. 3
TO
INVENTERGY GLOBAL, INC.
2014 STOCK PLAN

 

Adopted on June 28, 2016

 

This Amendment No. 3 to Inventergy Global, Inc. 2014 Stock Plan, as amended (the
Inventergy Global, Inc. 2014 Stock Plan, the “Plan” and this Amendment No. 3,
the “Amendment”), is made effective as of June 28, 2016 by Inventergy Global,
Inc. (the “Company”).

 

WITNESSETH:

 

WHEREAS, the Board of Directors of the Company (the “Board”) deems it advisable
and in the best interest of the Company to amend the Plan pursuant to this
Amendment to increase the number of shares authorized for issuance under the
Plan; and

 

WHEREAS, the stockholders of the Company approved this Amendment at the
Company’s 2016 Annual Meeting of Stockholders held on June 28, 2016 pursuant to
Section 10(d) of the Plan.

 

NOW, THEREFORE, the Plan is amended as follows:

 

Section 4(a) of the Plan is hereby amended to read in its entirety as follows:

 

“(a) Basic Limitation.  Not more than Seven Hundred Eighty Thousand, Five
Hundred Forty Five (780,545) Shares may be issued under the Plan, subject to
Subsection (b) below and Section 8(a).2 All of these Shares may be issued upon
the exercise of ISOs. The number of Shares that are subject to Options or other
rights outstanding at any time under the Plan may not exceed the number of
Shares that then remain available for issuance under the Plan. The Company,
during the term of the Plan, shall at all times reserve and keep available
sufficient Shares to satisfy the requirements of the Plan. Shares offered under
the Plan may be authorized but unissued Shares or treasury Shares.”

 

Exhibit A containing the “Schedule of Shares Reserved for Issuance under the
Plan” is hereby updated to take account for this Amendment. All other terms and
provisions of the Plan shall remain unchanged and in full force and effect as
written.

 

IN WITNESS WHEREOF, this Amendment No. 3 is made effective this 28th day of
June 2016.

  



  INVENTERGY GLOBAL, INC.                     By:  /s/ Joe Beyers       Name:
Joe Beyers     Title: Chairman & Chief Executive Officer

 

 

 

 